People v Erwin (2014 NY Slip Op 06599)
People v Erwin
2014 NY Slip Op 06599
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-01818

[*1]The People of the State of New York, respondent,
v Kendra Q. Erwin, appellant. (S.C.I. No. 262/12)
Salvatore C. Adamo, New York, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered January 3, 2013, convicting her of robbery in the first degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that she was deprived of the effective assistance of counsel at the sentencing proceeding is without merit. Counsel was not ineffective for failing to request that the sentencing court impose a sentence even more lenient than what was promised by the court at the plea proceeding, given that the defendant received an advantageous plea and sentence, and the record does not cast doubt on the apparent effectiveness of counsel (see People v Henry, 95 NY2d 563, 565-566; People v Philpot, 99 AD3d 1025; People v Portillo, 95 AD3d 1361).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court